LOAN AGREEMENT


This Loan Agreement (the “Agreement”) is entered into as of May 13, 2010 by and
between ZAGG Incorporated, a Nevada corporation (“Borrower”), and U.S. Bank
National Association (“Lender”).


RECITALS


Borrower has requested that Lender make a revolving loan to Borrower as
described below, and Lender has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lender and Borrower hereby agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.1                        DEFINITIONS.  As used in this Agreement, the
following terms shall have the following meanings:


“Agreement” has the meaning given in the introductory paragraph hereto.


“Applicable Law” means, collectively, all applicable Federal, state, and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date and (b) the date of the termination of the
Commitment by agreement between Borrower and Lender or under Section 7.2.


“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time.


“Borrower” has the meaning given in the introductory paragraph hereto.


“Business Day” means any day except Saturday, Sunday or legal holiday observed
by Lender.


“Closing Date” means the first date on which all the conditions precedent in
Article IV are satisfied.


“Collateral” means the property encumbered by the Security Agreement and the
other Loan Documents.


“Commitment” means the agreement of Lender to advance the Loan on a revolving
basis in the principal amount not to exceed Five Million Dollars ($5,000,000.00)
and in accordance with the terms of the Loan Documents.


“CPA” means certified public accountant.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 
 

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time and the rules and regulations with respect thereto.


“Environmental Laws” means any and all Federal, state, and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions related to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based on (a) a violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the release or threatened release of any Hazardous Materials into
the environment, or (d) any contract, agreement or other consensual arrangement
pursuant to which any such liability is assumed.


“Event of Default” has the meaning given in Section 7.1.


“Fixed Charge Coverage Ratio” means the ratio that is calculated by dividing (a)
the sum of net income before interest expense, taxes, depreciation expense,
amortization expenses and rent expense (EBITDAR), less cash distributions,
accrued income taxes, and a maintenance capital expense as described below by
(b) the sum of mandatory debt reductions, operating lease expense, rent expense,
and interest expense.  For purposes of the Fixed Charge Coverage Ratio, the
maintenance capital expense shall be deemed to be fifty percent (50%) of the
non-real estate depreciation expense, prorated evenly for the measurement
periods required.


“GAAP” means generally accepted accounting principles.


“Government Authority” means the government of the United States or of any
political subdivision thereof, whether state or local, or any agency, authority,
court or other entity exercising executive, judicial, taxing, regulatory or
administrative powers.


“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants regulated pursuant to any Environmental Law.


“Lender” has the meaning given in the introductory paragraph hereto.


“Letter of Credit” and “Letters of Credit” have the meaning given in Section
2.1.


“Leverage Ratio” means that ratio that is calculated by dividing (a) Total
Funded Debt by (b) the sum of net income before interest expense, taxes,
depreciation expense, and amortization expenses (EBITDA).


“Loan” has the meaning given in Section 2.1.


“Loan Documents” means this Agreement, the Note, the Security Agreement and each
other agreement, instrument or other document to be delivered in connection with
this Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Borrower to perform the Borrower’s payment or other obligations under the
Loan Documents, (b) the rights or remedies of Borrower under the Loan Documents,
or (c) the financial condition or business of the Borrower.
 
 
2

--------------------------------------------------------------------------------

 


“Maturity Date” means May 13, 2011.


“Note” means the Revolving Promissory Note, in the form provided by Lender
attached hereto as Exhibit A, dated on or about the date hereof and made by
Borrower in favor of Lender, evidencing the Loan.


“Obligations” means all advances to, and debts, liabilities and other monetary
obligations of Borrower under any Loan Document or otherwise with respect to the
Loan, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.


“Permitted Liens” means (i) liens in favor of Lender; (ii) liens existing as of
the date hereof and disclosed by Borrower to Lender in writing; (iii) liens of
carriers, warehousemen, mechanics, materialmen, vendors, and landlords incurred
in the ordinary course of business for sums not overdue or being contested in
good faith, provided that provision is made to the reasonable satisfaction of
Lender, if requested by Lender, for the release of such lien to ensure the
priority of Lender’s security interest in the Collateral; (iv) leases or
subleases and licenses or sublicenses granted in the ordinary course of
Borrower’s business; (v) liens upon or in any equipment which was acquired or
held by Borrower to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment;
(vi) liens for taxes not at the time delinquent or thereafter payable without
penalty or being contested in good faith, provided provision is made to the
reasonable satisfaction of Lender for the eventual payment thereof if
subsequently found payable; and (vii) liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) and subject to ERISA that is or, within the preceding five years,
has been established or maintained or to which contributions have been made or
required by Borrower or, any ERISA affiliate or with respect to which Borrower
or any ERISA affiliate may have liability.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of Borrower and
solely, for purposes of Section 2.1, any other officer or employee of Borrower
designated by any of the foregoing officers in a written notice to Lender.


“Security Agreement” means the Security Agreement dated on or about the date
hereof and executed by Borrower in favor of Lender and granting to Lender a
security interest in all assets of Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, or penalties applicable
thereto.


“Total Funded Debt” means the sum of, without duplication, (a) all obligations
of Borrower for borrowed money, including, but not limited to the outstanding
Loan, (b) all obligations, contingent or otherwise, of Borrower as an account
party in respect of letters of credit, and (c) all capitalized lease
obligations, all determined on a consolidated basis and in accordance with GAAP.


“Unused Commitment Amount” means the difference on each day in the immediately
preceding quarter (or, in the case of the fee payable on the Maturity Date, on
each day after the end of the prior quarter through the Maturity Date) between
(a) the amount of the Commitment and (b) the aggregate principal amount of all
Loan and Letters of Credit outstanding, calculated on an actual day, three
hundred and sixty (360) day year basis.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE II
CREDIT TERMS


SECTION 2.1                        COMMITMENT.  Subject to the terms and
conditions of this Agreement, Lender hereby agrees to make credit advances on a
revolving basis (collectively the “Loan”) to Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed the Commitment, the proceeds of which shall be used by Borrower for
working capital and other corporate purposes.  Borrower’s obligation to repay
the Loan shall be further evidenced by the Note.  Advances on the Loan shall be
made pursuant to documentation or correspondence required by Lender that is
signed or otherwise submitted by a Responsible Officer.


As a subfeature under the Loan, Lender agrees from time to time during the term
thereof to issue standby letters of credit for the account of Borrower (each, a
"Letter of Credit" and collectively, "Letters of Credit"). The form and
substance of each Letter of Credit shall be subject to approval by Lender, in
its sole discretion.  No Letter of Credit shall have an expiration date more
than twelve (12) month past the Maturity Date.  The undrawn amount of all
Letters of Credit shall reduce the Commitment and be reserved under the Loan and
shall not be available for borrowings thereunder.  Each Letter of Credit shall
be subject to the additional terms, conditions, fees, and rates set forth in the
Letter of Credit agreements, applications and any related documents required by
Lender in connection with the issuance thereof.  Each draft paid under a Letter
of Credit shall be deemed an advance under the Loan and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Loan
are not available, for any reason, at the time any draft is paid, then Borrower
shall immediately pay to Lender the full amount of such draft, together with
interest thereon from the date such draft is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to the Letter of
Credit.  Furthermore, upon the occurrence of the Maturity Date or an Event of
Default, Borrower shall immediately pay to Lender an amount equal to all
outstanding Letters of Credit to be held by Lender as collateral for the
reimbursement obligation that would arise upon a draw under any such outstanding
Letters of Credit.  In any such event Borrower agrees that Lender, in its sole
discretion, may debit any account maintained by Borrower with Lender for the
required amounts to be paid by Borrower.


SECTION 2.2                        INTEREST/PAYMENTS/FEES.


(a)           Interest.  The outstanding principal balance of the Loan shall
bear interest at the rate or rates of interest set forth in the Note.


(b)           Computation and Payment.  Interest shall be computed on the basis
of a Three Hundred Sixty (360) day year and actual days elapsed.  Interest and
principal shall be payable at the times and place set forth in the Note.


(c)           Mandatory Payments of Principal.  If at any time the amount
outstanding on the Loan exceeds the Commitment, Borrower shall immediately make
principal reductions to ensure that the amount outstanding under the Loan does
not exceed the Commitment.


(d)           Unused Fee. On the first Business Day of each calendar quarter,
and on the Maturity Date, Borrower shall pay to Lender a nonrefundable fee equal
to the Unused Commitment Amount for the immediately preceding calendar quarter
(or portion thereof) at the per annum rate of two tenths of a percent (0.20%),
calculated on a daily basis.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Lender, which
representations and warranties shall survive the execution of this Agreement,
and Borrower further covenants that all such representations and warranties
shall remain true and correct until the full and final payment, and satisfaction
and discharge, of all Obligations:


SECTION 3.1                        LEGAL STATUS.  The Borrower is duly organized
and existing and in good standing under the laws of its incorporation or
organization, and is qualified or licensed to do business (and is in good
standing as a foreign entity, if applicable) in all jurisdictions in which such
qualification or licensing is required or in which the failure to so qualify or
to be so licensed could reasonably be expected to have a Material Adverse
Effect.


SECTION 3.2.                                   AUTHORIZATION AND VALIDITY.  The
Loan Documents have been duly authorized, and upon their execution and delivery
will constitute legal, valid and binding agreements and obligations of the
respective Borrower, enforceable in accordance with their respective terms
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally.


SECTION 3.3.                                   NO VIOLATION.  The execution,
delivery and performance by the Borrower of each of the Loan Documents do not
violate any Applicable Law, or contravene any provision of organizational
documents of the Borrower or result in any breach of or default under any
contract, obligation, indenture or other instrument to which the Borrower is a
party or by which the Borrower may be bound.


SECTION 3.4.                                   LITIGATION.  There are no
pending, or, to the best of Borrower’s knowledge, threatened, actions, claims,
investigations, suits or proceedings by or before any Governmental Authority
that could have a Material Adverse Effect other than those disclosed by Borrower
to Lender in writing prior to the date hereof.


SECTION 3.5.                                   CORRECTNESS OF FINANCIAL
STATEMENTS.  The most recent financial statements of Borrower provided to Lender
(a) are complete and correct and present accurately and fairly in all material
respects the financial condition of the Borrower, (b) disclose all liabilities
of the Borrower that are required to be reflected or reserved against under
GAAP, whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with GAAP consistently applied.  Since the date of such
financial statements there has been no material adverse change in the financial
condition of the Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of the Collateral except for
Permitted Liens.


SECTION 3.6.                                   PERMITS, FRANCHISES.  Borrower
possesses and will hereafter possess all permits, consents, approvals,
franchises and licenses required by Government Authorities to enable Borrower to
conduct the business in which it is now engaged in material compliance with
Applicable Law.


SECTION 3.7.                                   ERISA.  Borrower is in compliance
in all material respects with all applicable provisions of ERISA; Borrower has
not violated any provision of any Plan; no “Reportable Event” as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower; Borrower has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
GAAP.
 
 
5

--------------------------------------------------------------------------------

 


SECTION 3.8.                                   OTHER OBLIGATIONS.  Borrower is
not in default on any Tax obligation or any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation except such (a) as Borrower may in good faith contest
or as to which a bona fide dispute may arise, and (b) for which Borrower has
made provision for eventual payment thereof in the event Borrower is obligated
to make such payment.


SECTION 3.9.                                   ENVIRONMENTAL MATTERS.  Borrower
is in compliance in all material respects with all Environmental Laws.  None of
the operations of Borrower is the subject of any Governmental Authority
investigation evaluating Borrower’s compliance with Environmental Laws or
whether any remedial action under Environmental Laws involving a material
expenditure is needed with respect to Borrower’s operations.


SECTION 3.10.                                   ANTI-MONEY LAUNDERING.  The
Borrower is in compliance, in all material respects, with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).  No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.


ARTICLE IV
CONDITIONS


SECTION 4.1.                                   CONDITIONS OF INITIAL ADVANCE ON
LOAN.  The Commitment and the obligation of Lender to fund the Loan are subject
to the fulfillment to Lender’s satisfaction of all of the following conditions
precedent:


(a)             Approval of Lender Counsel.  All legal matters incidental to the
extension of credit by Lender shall be reasonably satisfactory to Lender’s
counsel.


(b)             Documentation.  Lender shall have received, in form and
substance satisfactory to Lender, each of the following, duly executed:


 
(i)
This Agreement.

 
(ii)
The Note.

 
(iii)
The Security Agreement.

 
(iv)
A certificate for the Borrower certifying as to any required attachments thereto
and to the resolutions and other proceedings relating to the authorization,
execution and delivery of each Loan Document to which the Borrower is a party.

 
(v)
Organizational documents and good standing certificates for the Borrower.

 
(vi)
A certified Uniform Commercial Code search indicating that the security
interests of Lender in the Collateral and the financing statements with respect
thereto are in a first priority position subject only to the Permitted Liens.

 
(vii)
Such other documents and filings (including written releases by current
warehouses and shippers holding inventory) as Lender deems necessary to perfect
its security interests in the Collateral.

 
(viii)
A collateral filing with the Patent and Trademark Office with respect to any
trademarks included in the Collateral.

 
(ix)
Such other documents as Lender may reasonably require under any other section of
this Agreement or as contemplated by the other Loan Documents.



 
6

--------------------------------------------------------------------------------

 
 
(c)             Financial Condition.  There shall have been no material adverse
change, as determined by Lender, in the financial condition or business of the
Borrower.


(d)             Fees.  Any fees required to be paid on or before the Closing
Date shall have been paid.


(e)             Reimbursements.  Borrower shall have reimbursed Lender for all
out-of-pocket costs and expenses incurred in connection with the preparation and
negotiation of the Loan Documents and the closing of the Loan, including without
limitation title expenses, filing fees, appraisal fees, environmental audits,
and reasonable attorneys’ fees.


SECTION 4.2                        CONDITIONS TO ALL ADVANCES ON LOAN.  The
obligation of Lender to the Loan is subject also to the following conditions
precedent:


(a)             Representations and Warranties.  The representations and
warranties of the Borrower contained in this Agreement or the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respect as of such earlier date.


(b)             No Default.  No Default shall exist, or would result from such
proposed advance on the Loan or from the application of the proceeds thereof.




ARTICLE V
AFFIRMATIVE COVENANTS


Borrower agrees to the following so long as Lender has the Commitment hereunder
or any Obligation remains outstanding and unpaid:


SECTION 5.1.                                   PUNCTUAL PAYMENTS.  Borrower
shall pay all Obligations when due at the times and place and in the manner
specified therein.


SECTION 5.2.                                   ACCOUNTING RECORDS.  Borrower
shall maintain adequate books and records in accordance with GAAP, consistently
applied, and permit any representative of Lender, during business hours and
after reasonable notice, to inspect, audit and examine such books and records
and to make copies of the same.


SECTION 5.3.                                   COMPLIANCE.  Borrower shall
maintain all licenses, permits, governmental approvals, rights, privileges and
franchises necessary for the conduct of its business; and comply with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower’s continued existence and with the requirements of all
Applicable Laws of any Governmental Authority applicable to Borrower or its
business.


SECTION 5.4.                                   INSURANCE.  Borrower shall
maintain and keep in force insurance of the types and in amounts customarily
carried in lines of business similar to that of Borrower, including but not
limited to fire, extended coverage, public liability, flood, property damage and
workers’ compensation, and such other insurance as may be required by the other
Loan Documents.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 5.5.                                   TAXES AND OTHER
LIABILITIES.  Borrower shall pay and discharge when due any and all Taxes,
except such (a) as Borrower may in good faith contest or as to which a bona fide
dispute may arise, and (b) for which Borrower has made provision for eventual
payment thereof in the event Borrower is obligated to make such payment.


SECTION 5.6.                                   NOTICE TO LENDER.  Borrower shall
promptly give written notice to Lender in reasonable detail of any Default.


SECTION 5.7.                                   FINANCIAL COVENANTS.  Borrower
shall comply with the following covenants:


 
a.
Borrower shall maintain a Fixed Charge Coverage Ratio of no less than 1.25 to
1.00 measured quarterly on a trailing twelve (12) month basis.



b.  
Borrower shall maintain at all times a Leverage Ratio of no greater than 2.0 to
1.0, measured quarterly on a trailing twelve (12) month basis.



SECTION 5.8.                                   FINANCIAL INFORMATION.  Borrower
shall provide to Lender the following financial statements and information:


 
a.
Annual CPA audited financial statements for Borrower due within one hundred
twenty (120) days after each fiscal year-end;



 
b.
Quarterly internally-prepared financial statements for Borrower (with
year-to-date information) due within forty-five (45) days after the end of the
first, second and third quarters of each fiscal year;



 
c.
Quarterly aging reports for accounts receivable (including names, addresses, and
account balance for each account debtor) to be provided within thirty (30) days
after the end of each fiscal quarter;



 
d.
Quarterly compliance certificates (due within forty-five (45) days of each
quarter) affirming compliance with the financial covenants under Section 5.7;
and



 
e.
Such budgets, forecasts, and other financial information as Lender may
reasonably request.



ARTICLE VI
NEGATIVE COVENANTS


Borrower agrees to the following so long as any Obligation remains outstanding
and unpaid:


SECTION 6.1.                                   USE OF LOAN.  Borrower shall use
the Loan proceeds for the purposes stated in Section 2.1.  Borrower will not use
the Loan proceeds for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the board of governors of the Federal
Reserve System of the United States), or for the purpose of extending credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.  Borrower will not use the
Loan proceeds for the purpose of funding a dividend or distribution to
Borrower’s equity holders.
 
 
8

--------------------------------------------------------------------------------

 


SECTION 6.2.                                   MERGER, CONSOLIDATION, TRANSFER
OF ASSETS.  Borrower shall not merge into or consolidate with any other entity;
make any substantial change in the nature of Borrower’s business as conducted as
of the date hereof; nor sell, lease (except in the ordinary course of Borrower’s
business), transfer or otherwise dispose of all or a substantial or material
portion of Borrower’s assets.  Disposition of assets shall occur only in the
normal course of business or in circumstances of replacement for obsolescence.
 
 
SECTION 6.3.                                   NEGATIVE PLEDGE.  Borrower shall
not mortgage, pledge, grant or permit to exist a security interest in, or lien
upon, all or any portion of the Collateral, except for the granting or
imposition of Permitted Liens.  Lender acknowledges the credit agreement between
Borrower and Faunus Group International, Inc., which will be paid and terminated
with the initial advance on the Loan, with a UCC termination statement filed
thereon by Faunus Group International, Inc., terminating all security interests
claimed by Faunus Group International, Inc.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.1.                                   EVENTS OF DEFAULT.  The
occurrence of any of the following shall constitute an “Event of Default” under
this Agreement and the other Loan Documents:


(a)             Borrower shall fail to pay (i) any Obligation for the payment of
principal when due, (ii) any Obligation for the payment of interest within seven
(7) days after the date it is due, or (iii) any other monetary Obligation within
seven (7) days after the date it is due.


(b)             Borrower shall default in compliance with Section 5.7.


(c)             Any financial statement or certificate furnished to Lender in
connection with, or any representation or warranty made by the Borrower in any
Loan Document, shall prove to be incorrect, false or misleading in any material
respect when furnished or made.


(d)             Any default in the performance of or compliance with any
obligation, agreement or other provision contained in any other Loan Document
(other than those referred to in subsections (a), (b), and (c) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days after date the Lender becomes aware of
such nonperformance or noncompliance.


(e)             A default or event of default occurs under any other credit
transaction between the Borrower and Lender permitting Lender to accelerate or
otherwise exercise remedies with respect to that other credit transaction.


(f)             A default or event of default occurs under any other credit
transaction between the Borrower and a creditor other than Lender (and the
amount outstanding exceeds One Hundred Thousand Dollars ($100,000.00)),
permitting that creditor to accelerate or otherwise exercise remedies with
respect to that other credit transaction.


(g)             Any judgment not covered by insurance shall be obtained against
the Borrower which, together with all other outstanding unsatisfied judgments
against the Borrower, shall exceed the sum of One Hundred Thousand Dollars
($100,000.00) and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days following the date of entry thereof; provided that a judgment
shall not be deemed “covered by insurance” for the purposes of this Agreement in
the event that the insurer providing primary or secondary coverage potentially
applicable to such judgment shall have issued a reservation of rights notice,
letter or statement to Borrower or shall be contesting the applicability of its
insurance coverage to such judgment.
 
 
9

--------------------------------------------------------------------------------

 


(h)             The Borrower shall become insolvent, or shall suffer or consent
to or apply for the appointment of a receiver, trustee, custodian or liquidator
for the Borrower or any of its property, or shall generally fail to pay debts as
they become due, or shall make a general assignment for the benefit of
creditors; the Borrower shall file a voluntary petition in bankruptcy, or
seeking reorganization, in order to effect a plan or other arrangement with
creditors or any other relief under the Bankruptcy Code, or under any Applicable
Law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
Applicable Law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against the Borrower and such involuntary petition
or proceeding is not dismissed within sixty days of filing, or the Borrower
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or an order for relief shall be entered
against the Borrower by any court of competent jurisdiction under the Bankruptcy
Code or any other Applicable Law relating to bankruptcy, reorganization or other
relief for debtors.


(i)             Lender deems itself insecure as a result of circumstances with a
Material Adverse Effect.


SECTION 7.2.                                REMEDIES.  Upon the occurrence of an
Event of Default: (a) Lender may declare all Obligations immediately due and
payable in full without presentment, demand, protest or notice to Borrower, all
of which are hereby expressly waived by Borrower except for those rights of
notice and cure expressly described herein; (b) Lender may declare the
Commitment immediately terminated; and (c) Lender shall have all rights, powers
and remedies available under each of the Loan Documents or accorded by
Applicable Law.  All rights, powers and remedies of Lender may be exercised at
any time by Lender and from time to time after the occurrence of an Event of
Default and are cumulative.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1.                                   DEPOSIT ACCOUNTS.  As security
for the Obligations, Borrower hereby grants to Lender a security interest in all
deposit accounts (as that term is defined in Chapter 9a of the Utah Uniform
Commercial Code) held by Borrower at Lender.  In addition to that security
interest, Lender shall have all rights of setoff provided by Applicable Law with
respect to such deposit accounts of Borrower.  Upon the occurrence of an Event
of Default, Lender shall have the right to apply immediately all funds in those
deposit accounts against the outstanding Obligations without notice to Borrower.


SECTION 8.2.                                   NO WAIVER.  No delay, failure or
discontinuance of Lender in exercising any right, power or remedy under any of
the Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, forbearance,
consent or approval of any kind by Lender with respect to any Event of Default
must be in a writing signed by Lender and shall be effective only to the extent
set forth in such writing.
 
 
10

--------------------------------------------------------------------------------

 


SECTION 8.3.                                   NOTICES.  All notices, requests
and demands which any party is required or may desire to give to any other party
under the Loan Documents must be in writing delivered to each party at the
following address:


BORROWER:                    ZAGG Incorporated
3855 South 500 West, Suite J
Salt Lake City, Utah 84115
Attn:  Brandon T. O’Brien


LENDER:                    U.S. Bank National Association
170 South Main Street, Sixth Floor
Salt Lake City, Utah 84101
Attn: Nate Quist


or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or two days after deposit in the
U.S. mail, first class and postage prepaid; and (c) if sent by overnight
delivery service, one day after the date it is given to the service.


SECTION 8.4.                                   COSTS, EXPENSES AND ATTORNEYS’
FEES.  Borrower shall pay to Lender immediately upon demand the full amount of
all payments, advances, charges, costs and expenses, including reasonable
attorneys’ fees expended or incurred by Lender in connection with (a) the
enforcement of Lender’s rights in the collection of any amounts which become due
to Lender under any of the Loan Documents, (b) any workout negotiations and
measures (with Lender having no obligation to undertake such negotiations, and
measures), and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, and
including any of the foregoing incurred in connection with any bankruptcy or
insolvency proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Lender or any other person) relating to
the Borrower or any other person or entity.


SECTION 8.5.                                   SUCCESSORS, ASSIGNMENT.  This
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the parties; provided however, that Borrower may not assign or
transfer its rights and obligations hereunder without Lender’s prior written
consent.  Lender reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Lender’s rights
and benefits under each of the Loan Documents.  In connection therewith, Lender
may disclose all documents and information which Lender now has or may hereafter
acquire relating to the Loan, the Loan Documents, the Borrower, or its
respective business, provided that such other party agrees with Lender to keep
such matters confidential.


SECTION 8.6.                                   ENTIRE AGREEMENT;
AMENDMENT.  This Agreement and the other Loan Documents constitute the entire
agreement between Borrower and Lender with respect to each credit subject hereto
and supersede all prior negotiations, communications, discussions and
correspondence concerning the subject matter hereof.  This Agreement may be
amended or modified only in writing signed by each party hereto.


SECTION 8.7.                                   NO THIRD PARTY
BENEFICIARIES.  This Agreement is made and entered into for the sole protection
and benefit of the parties hereto and their respective permitted successors and
assigns, and no other person or entity shall be a third party beneficiary of, or
have any direct or indirect cause of action­ or claim in connection with, this
Agreement or any other of the Loan Documents to which it is not a party.
 
 
11

--------------------------------------------------------------------------------

 


SECTION 8.8                        INDEMNIFICATION.  Except for harm arising
from Lender’s gross negligence or willful misconduct as determined in a final
order issued by a court of competent jurisdiction, Borrower hereby indemnifies
and agrees to defend and hold Lender, its directors, officers, employees, and
agents harmless from any and all losses, costs, damages, claims and expenses of
any kind (whether based on contract, intentional tort, negligence, or otherwise)
suffered by or asserted against one or more of such indemnitees related to
claims by third parties arising out of (a) the financing provided under the Loan
Documents and/or (b) the Borrower’s breach of or noncompliance with
Environmental Laws or circumstances related to Hazardous Materials.  This
indemnification and hold harmless provision will survive the termination of the
Loan Documents and repayment of the Obligations.


SECTION 8.9                        JURISDICTION.  Any suit, action or proceeding
with respect to the Loan Documents must be brought in (a) the courts of Salt
Lake County, State of Utah, or (b) the United States District Court for the
District of Utah, and Borrower hereby submits to any such suit, action,
proceeding or judgment and waives any other preferential jurisdiction by reason
of domicile.  Borrower hereby consents to the service of process provided by
applicable law.  Borrower waives any objection which it may now or hereafter
have to the laying of the venue of any suit, action or proceeding arising out of
or relating to the Loan Documents brought in the courts identified above and
also irrevocably waives any claim that any such suit, action or proceeding
brought in any of those courts has been bought in an inconvenient forum.


SECTION 8.10                                   WAIVER OF JURY TRIAL.  BORROWER
AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS THEREUNDER, OR ANY TRANSACTION ARISING THEREFROM OR CONNECTED
THERETO. BORROWER AND LENDER EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.


SECTION 8.11.                                   TIME.  Time is of the essence of
each and every provision of this Agreement and each other of the Loan Documents.


SECTION 8.12.                                   SEVERABILITY OF PROVISIONS.  If
any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.


SECTION 8.13.                                   COUNTERPARTS.  This Agreement
may be executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.


SECTION 8.14.                                   GOVERNING LAW.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Utah, without reference to conflict of law rules.


**Signatures on following page**
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


“Borrower”


ZAGG Incorporated




By:                                                                    
Name:                                                                    
Title:                                                                    




“Lender”


U.S. Bank National Association




By:                                                                    
Name:                                                                    
Title:                                                                    
 